Case 2:20-cv-14414-AMC Document 28 Entered on FLSD Docket 03/17/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                               CASE NO. 20-14414-CIV-CANNON

  JORGE RIVERA,

         Plaintiff,

  v.

  DIOCESE OF VENICE IN FLORIDA, INC. and
  ST. CATHERINE PARISH IN SEBRING, INC.

        Defendants.
  __________________________________________/

                                              ORDER

         THIS MATTER came before the Court at a Motions Hearing held on March 17, 2021.

  For the reasons stated in open court, and to better manage the orderly progress of this case, the

  Court hereby

         ORDERS AND ADJUDGES as follows:

         1. Plaintiff is granted one final opportunity to amend his Complaint.

         2. The Court DEFERS RULING on Defendant’s Motion to Dismiss [ECF No. 16]

             pending Plaintiff’s submission of an amended complaint.

         3. Plaintiff shall file his amended complaint on or before April 5, 2021. Defendant shall

             file any motion to dismiss the amended complaint within fourteen (14) days of the filing

             of the amended pleading. Fed. R. Civ. P. 15(a)(3). Any response in opposition must

             be served no later than fourteen (14) days after service of the motion, and any reply

             memorandum in support of the motion must be served within seven (7) days thereafter.




                                                  1
Case 2:20-cv-14414-AMC Document 28 Entered on FLSD Docket 03/17/2021 Page 2 of 2

                                                           CASE NO. 20-14414-CIV-CANNON


           S.D. Fla. L.R. 7.1(c)(1). Further, any request for oral argument must be made in

           writing. S.D. Fla. L.R. 7.1(b)(2).

        4. The deadline for the parties to file their Joint Scheduling Report is TERMINATED to

           be reset by separate order if necessary.

        5. As previously ordered [ECF No. 26], all discovery is STAYED until further order of

           the Court.



        DONE AND ORDERED in Fort Pierce, Florida this 17th day of March 2021.




                                                      _________________________________
                                                      AILEEN M. CANNON
                                                      UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                                 2
